DETAILED ACTION
This office action is in response to communication filed on April 5, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2021 has been entered.
 
Response to Amendment
Amendments filed on April 5, 2021 have been entered.
Claims 1 and 10 have been amended.
Claims 1-18 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 7), filed on 04/05/2021, with respect to the rejection of claims 1-18 under 35 U.S.C. 103 have been fully considered but are moot in view of new grounds of rejection. 

Examiner’s Note
Claims 1-18 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (i.e., assessing impact of applications executed by a computing device on a memory of the computing device), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 10 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (i.e., assessing impact of applications executed by a computing device on a memory of the computing device), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-9 and 11-18, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cummins (US 9348761 B1, IDS record), hereinafter ‘Cummins’, in view of Kvernvik (US 20160203416 A1), hereinafter ‘Kvernvik’.
Regarding claim 1. (Currently Amended)
Cummins discloses:
A method of assessing impact of applications executed by a computing device (Fig. 1, items 14a-n – “Host/Server”) on a memory (Figs. 1 and 2, item 12 – “Data Storage host computers perform different types of operations using the data storage systems (e.g., flash-based memory, see col. 7, lines 45-53), which have an expected lifetime depending on the number or writes performed by applications running the operations (see also col. 22, line 65 – col. 23, line 21)), comprising:
storing, in the memory, (i) a plurality of reference write operation sizes, and (ii) for each reference write operation size, a corresponding reference endurance indicator defining a write endurance (col. 9, lines 41-53: flash drive memories include write endurance information corresponding to number of bits (write operation size) and wear rate (endurance indicator) during writing operations);
executing, at a processor (col. 25, lines 41-46) of the computing device interconnected with the memory, a monitor application with a test application (col. 11, lines 15-30; col. 22, line 65 – col. 23, line 21: a self-monitoring, analysis and reporting technology/SMART standard (monitor application) provides information such as the percentage of lifetime remaining for the memory drive, the lifetime being a function of the number of writes of the memory (see col. 9, lines 59-64), while the processor executes applications performing operations using the data storage system (see also col. 6, lines 8-15)).

Cummins does not explicitly disclose:
executing a monitor application simultaneously with a test application;
via execution of the monitor application at the processor: 

determining an impact indicator for the test application based on the usage profile, the plurality of reference write operation sizes and the corresponding reference endurance indicators; and
presenting the impact indicator.  

Regarding the executing a monitor application simultaneously with a test application; and via execution of the monitor application at the processor: generating a usage profile for the test application, the usage profile for the test application generated via the monitor application and defining a measured write operation size and a measured write operation rate for write operations initiated by the test application, Kvernvik teaches:
“Data communication between one or more data storage units of different types, here exemplified with two different data storage types 110a, 110b and application instances, here represented by two application instances 130a, 130b, is monitored by a data monitoring function 120 in order to identify patterns in the data communication, herein referred to as data access patterns” ([0061]: a monitoring function (monitor application) monitors data communication between data storages and application instances (analogous to test application) for analyzing accesses to data storage (see also [0065])); and
data usage patterns, which result from monitoring data traffic (see [0067]), include writing characteristics such as amount of data written (write operation size) and Nr writes per hour (write operation rate)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cummins in view of Kvernvik to simultaneously execute a monitor application with a test application, and via execution of the monitor application at the processor: generate a usage profile for the test application, the usage profile for the test application generated via the monitor application and defining a measured write operation size and a measured write operation rate for write operations initiated by the test application, in order to provide real-time information regarding memory capabilities required for the execution of applications to efficiently manage memory resources without affecting application runtime.

Regarding via execution of the monitor application at the processor: determining an impact indicator for the test application based on the usage profile, the plurality of reference write operation sizes and the corresponding reference endurance indicators; and presenting the impact indicator, Cummins teaches:
	“A data storage system manager may, for example, view information about a current storage volume configuration on a display device of the management system 16, data storage system resources can be displayed); and
“A flash memory-based storage device may have an expected lifetime (e.g., as measured in an amount of actual elapsed time such as a number of years, months, and/or days) based on a number of guaranteed write cycles, or program cycles, and a rate or frequency at which the writes are performed” (col. 9, lines 59-64: memory lifetime (impact indicator) is based on number of write cycles and corresponding rate of frequency (see also col. 10, lines 24-38)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cummins in view of Kvernvik to via execution of the monitor application at the processor: determine an impact indicator for the test application based on the usage profile, the reference write operation sizes and the reference endurance indicators; and present the impact indicator, in order to accurately determine and indicate memory lifetime based on actual memory usage and corresponding memory configuration settings.

Regarding claim 2. (Original)
Cummins in view of Kvernvik discloses all the features of claim 1 as described above.
Cummins further discloses:
the impact indicator includes a predicted lifespan of the memory (col. 9, lines 59-64: memory lifetime (impact indicator) is based on number of write cycles and corresponding rate of frequency (see also col. 10, lines 24-38)).  

Regarding claim 3. (Previously Presented)
Cummins in view of Kvernvik discloses all the features of claim 1 as described above.
Cummins does not explicitly disclose:
determining the impact indicator comprises:
retrieving a selected reference write operation size from the plurality of reference write operation sizes that matches the measured write operation size; 
retrieving a selected reference endurance indicator from the corresponding reference endurance indicators that corresponds to the selected reference write operation size; and 
determining the impact indicator according to the measured write operation rate and the selected reference endurance indicator.  

Cummins further teaches: 
“A flash memory-based storage device may have an expected lifetime (e.g., as measured in an amount of actual elapsed time such as a number of years, months, and/or days) based on a number of guaranteed write cycles, or program cycles, and a rate or frequency at which the writes are performed” (col. 9, lines 59-64: memory lifetime (impact indicator) is based on number of write cycles and corresponding rate of frequency (see also col. 9, lines 41-53; col. 10, lines 24-38)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cummins in view of Kvernvik to determine the impact indicator by: retrieving a selected reference write operation size from the plurality of reference write operation sizes that matches the measured write 

Regarding claim 5. (Original)
Cummins in view of Kvernvik discloses all the features of claim 1 as described above.
Cummins does not explicitly disclose:
executing the monitor application simultaneously with the test application and a further test application; 
generating a further usage profile for the test application and the further test application; and 
determining a further impact indicator for the further test application.  

	Cummins further teaches: 
“Generally, such a storage device, such as a flash memory-based storage device, that has an expected lifetime or usage that is a function of the number of writes or program erasures made with respect to that physical device may be characterized as having a write capacity denoting a total number of writes expected that the physical device can sustain during its operable lifetime. A remaining write capacity may denote an amount, portion or percentage of the such expected number of total writes remaining that have not yet been consumed whereby the remaining write capacity may decrease each flash memory has an expected lifetime based on the number of writes made to it, with the remaining lifetime decreasing after a write is made to memory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cummins in view of Kvernvik to execute the monitor application simultaneously with the test application and a further test application; generate a further usage profile for the test application and the further test application; and determine a further impact indicator for the further test application, in order to provide updated information regarding the memory capabilities even when multiple applications are simultaneously running on a computer system.

Regarding claim 6. (Previously Presented)
Cummins in view of Kvernvik discloses all the features of claim 1 as described above.
Cummins does not explicitly disclose:
executing the monitor application simultaneously with the test application and a further test application; 
wherein the usage profile defines a second measured write operation size and a second measured write operation rate for write operations initiated by the test application and the further test application.  

Kvernvik further teaches:
“Aggregation of data may also be referred to herein as identifying data usage patterns, or data access patterns, where such a pattern is representative of monitored and data usage patterns are associated with a specific application instance (see Fig. 1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cummins in view of Kvernvik to simultaneously executing the monitor application with the test application and a further test application; wherein the usage profile defines a second measured write operation size and a second measured write operation rate for write operations initiated by the test application and the further test application, in order to provide real-time information regarding memory capabilities required for the execution of applications to efficiently manage memory resources without affecting applications runtime.

Regarding claim 7. (Original)
Cummins in view of Kvernvik discloses all the features of claim 1 as described above.
Cummins does not explicitly disclose:
executing the monitor application and the test application for a configurable time period; and 
determining the measured write operation rate based on the configurable time period.  

Cummins further teaches: 
flash memory has an expected lifetime based on the number of writes made to it, with the remaining lifetime decreasing every time a write is made to memory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cummins in view of Kvernvik to execute the monitor application and the test application for a configurable time period; and determine the measured write operation rate based on the configurable time period, in order to periodically provide information regarding the memory usage for standardized results.

Regarding claim 8. (Original)
Cummins in view of Kvernvik discloses all the features of claim 1 as described above.
Cummins further discloses:
the memory comprises a flash memory device (col. 7, lines 45-53) having a health indicator (col. 11, lines 15-25: flash memories are used in connection with SMART standard to provide information regarding the percentage lifetime remaining of the memory drive).

Regarding claim 9. (Currently Amended)
Cummins in view of Kvernvik discloses all the features of claim 1 as described above.
Cummins does not explicitly disclose:
each corresponding reference endurance indicator defines a number of write operations corresponding to an interval of the health indicator.  

Cummins further teaches: 
“A flash memory-based storage device may have an expected lifetime (e.g., as measured in an amount of actual elapsed time such as a number of years, months, and/or days) based on a number of guaranteed write cycles, or program cycles, and a rate or frequency at which the writes are performed” (col. 9, lines 59-64: memory lifetime (impact indicator) is based on number of write cycles and corresponding rate of frequency (see also col. 9, lines 41-53; col. 10, lines 24-38)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cummins in view of Kvernvik to define each corresponding reference endurance indicator as a number of write operations corresponding to an interval of the health indicator, in order to accurately determine memory lifetime based on corresponding memory configuration settings.

Regarding claim 10. (Currently Amended)

A computing device (Fig. 1, col. 5, lines 8-19:  a system including a plurality of servers and data storage systems is presented), comprising: 
a memory (Figs. 1 and 2, item 12 – “Data Storage System”) storing (i) a plurality of reference write operation sizes, and (ii) for each reference write operation size, a corresponding reference endurance indicator defining a write endurance (col. 9, lines 41-53: flash drive memories include write endurance information corresponding to number of bits (write operation size) and wear rate (endurance indicator) during writing operations); 
a processor (Fig. 1, items 14a-n – “Host/Server”, col. 25, lines 41-46) interconnected with the memory (col. 5, lines 10-13: servers communicate with data storage systems using a communication medium), the processor configured to execute a monitor application with a test application (col. 11, lines 15-30; col. 22, line 65 – col. 23, line 21: a self-monitoring, analysis and reporting technology/SMART standard (monitor application) provides information such as the percentage of lifetime remaining for the memory drive, the lifetime being a function of the number of writes of the memory (see col. 9, lines 59-64), while the processor executes applications performing operations using the data storage system (see also col. 6, lines 8-15)).

Cummins does not explicitly disclose:
the processor configured to execute a monitor application simultaneously with a test application;

an impact generator configured to determine an impact indicator for the test application based on the usage profile, the plurality of reference write operation sizes and the corresponding reference endurance indicators; 
the processor further configured to present the impact indicator.  

Regarding the processor configured to execute a monitor application simultaneously with a test application; and a profile generator configured to generate a usage profile for the test application, the usage profile for the test application generated via the monitor application and defining a measured write operation size and a measured write operation rate for write operations initiated by the test application, Kvernvik teaches:
“Data communication between one or more data storage units of different types, here exemplified with two different data storage types 110a, 110b and application instances, here represented by two application instances 130a, 130b, is monitored by a data monitoring function 120 in order to identify patterns in the data communication, herein referred to as data access patterns” ([0061]: a monitoring function (monitor application) monitors data communication between data storages and application instances (analogous to test application) for analyzing accesses to data storage (see also [0065])); and
data usage patterns, which result from monitoring data traffic (see [0067]), include writing characteristics such as amount of data written (write operation size) and Nr writes per hour (write operation rate)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cummins in view of Kvernvik to configure the processor to simultaneously execute a monitor application with a test application, and incorporate a profile generator configured to generate a usage profile for the test application, the usage profile for the test application generated via the monitor application and defining a measured write operation size and a measured write operation rate for write operations initiated by the test application, in order to provide real-time information regarding memory capabilities required for the execution of applications to efficiently manage memory resources without affecting application runtime.

Regarding an impact generator configured to determine an impact indicator for the test application based on the usage profile, the plurality of reference write operation sizes and the corresponding reference endurance indicators; and the processor further configured to present the impact indicator, Cummins teaches:
	“A data storage system manager may, for example, view information about a current storage volume configuration on a display device of the management system 16, data storage system resources can be displayed); and
“A flash memory-based storage device may have an expected lifetime (e.g., as measured in an amount of actual elapsed time such as a number of years, months, and/or days) based on a number of guaranteed write cycles, or program cycles, and a rate or frequency at which the writes are performed” (col. 9, lines 59-64: memory lifetime (impact indicator) is based on number of write cycles and corresponding rate of frequency (see also col. 10, lines 24-38)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cummins in view of Kvernvik to incorporate an impact generator configured to determine an impact indicator for the test application based on the usage profile, the reference write operation sizes and the reference endurance indicators; and to configure the processor to present the impact indicator, in order to accurately determine and indicate memory lifetime based on actual memory usage and corresponding memory configuration settings.

Regarding claim 11. (Original)
Cummins in view of Kvernvik discloses all the features of claim 10 as described above.
Cummins further discloses:
the impact indicator includes a predicted lifespan of the memory (col. 9, lines 59-64: memory lifetime (impact indicator) is based on number of write cycles and corresponding rate of frequency (see also col. 10, lines 24-38)).  

Regarding claim 12. (Previously Presented)
Cummins in view of Kvernvik discloses all the features of claim 10 as described above.
Cummins does not explicitly disclose:
the impact generator is configured to determine the impact indicator by:
retrieving a selected reference write operation size from the plurality of reference write operation sizes that matches the measured write operation size; 
retrieving a selected reference endurance indicator from the corresponding reference endurance indicators that corresponds to the selected reference write operation size; and 
determining the impact indicator according to the measured write operation rate and the selected reference endurance indicator.  

Cummins further teaches: 
“A flash memory-based storage device may have an expected lifetime (e.g., as measured in an amount of actual elapsed time such as a number of years, months, and/or days) based on a number of guaranteed write cycles, or program cycles, and a rate or frequency at which the writes are performed” (col. 9, lines 59-64: memory lifetime (impact indicator) is based on number of write cycles and corresponding rate of frequency (see also col. 9, lines 41-53; col. 10, lines 24-38)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cummins in view of Kvernvik to configure the impact generator to determine the impact indicator by: retrieving a selected reference write operation size from the plurality of reference write operation sizes that 

Regarding claim 14. (Original)
Cummins in view of Kvernvik discloses all the features of claim 10 as described above.
Cummins does not explicitly disclose:
the processor is further configured to execute the monitor application simultaneously with the test application and a further test application;
wherein the profile generator is further configured to generate a further usage profile for the test application and the further test application; and 
wherein the impact generator is further configured to determine a further impact indicator for the further test application.  

	Cummins further teaches: 
“Generally, such a storage device, such as a flash memory-based storage device, that has an expected lifetime or usage that is a function of the number of writes or program erasures made with respect to that physical device may be characterized as having a write capacity denoting a total number of writes expected that the physical device can sustain during its operable lifetime. A remaining write capacity may denote an flash memory has an expected lifetime based on the number of writes made to it, with the remaining lifetime decreasing after a write is made to memory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cummins in view of Kvernvik to configure the processor to execute the monitor application simultaneously with the test application and a further test application; configure the profile generator to generate a further usage profile for the test application and the further test application; and configure the impact generator to determine a further impact indicator for the further test application, in order to provide updated information regarding the memory capabilities even when multiple applications are simultaneously running on a computer system.

Regarding claim 15. (Previously Presented)
Cummins in view of Kvernvik discloses all the features of claim 10 as described above.
Cummins does not explicitly disclose:
the processor is further configured to execute the monitor application simultaneously with the test application and a further test application;
the profile generator is further configured to generate the usage profile defining a second measured write operation size and a second measured write operation rate for write operations initiated by the test application and the further test application.  


“Aggregation of data may also be referred to herein as identifying data usage patterns, or data access patterns, where such a pattern is representative of monitored and filtered data traffic associated with a specific application instance. More specifically, a data access pattern identified from monitoring data originating from a certain application instance when using a certain data storage type is a representation of the monitored data storage usage for that application instance” ([0067]: data usage patterns are associated with a specific application instance (see Fig. 1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cummins in view of Kvernvik to configure the processor to simultaneously execute the monitor application with the test application and a further test application; and configure the profile generator to generate the usage profile defining a second measured write operation size and a second measured write operation rate for write operations initiated by the test application and the further test application, in order to provide real-time information regarding memory capabilities required for the execution of applications to efficiently manage memory resources without affecting applications runtime.

Regarding claim 16. (Original)
Cummins in view of Kvernvik discloses all the features of claim 10 as described above.
Cummins does not explicitly disclose:
the processor is further configured to execute the monitor application and the test application for a configurable time period; and


Cummins further teaches: 
“Generally, such a storage device, such as a flash memory-based storage device, that has an expected lifetime or usage that is a function of the number of writes or program erasures made with respect to that physical device may be characterized as having a write capacity denoting a total number of writes expected that the physical device can sustain during its operable lifetime. A remaining write capacity may denote an amount, portion or percentage of the such expected number of total writes remaining that have not yet been consumed whereby the remaining write capacity may decrease each time a write is made to the physical storage device” (col. 10, lines 24-35: flash memory has an expected lifetime based on the number of writes made to it, with the remaining lifetime decreasing every time a write is made to memory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cummins in view of Kvernvik to configure the processor to execute the monitor application and the test application for a configurable time period; and to configure the profile generator to determine the measured write operation rate based on the configurable time period, in order to periodically provide information regarding the memory usage for standardized results.

Regarding claim 17. (Original)
Cummins in view of Kvernvik discloses all the features of claim 10 as described above.

the memory comprises a flash memory device (col. 7, lines 45-53) having a health indicator (col. 11, lines 15-25: flash memories are used in connection with SMART standard to provide information regarding the percentage lifetime remaining of the memory drive).
  
Regarding claim 18. (Previously Presented)
Cummins in view of Kvernvik discloses all the features of claim 17 as described above.
Cummins does not explicitly disclose:
each corresponding reference endurance indicator defines a number of write operations corresponding to an interval of the health indicator.

Cummins further teaches: 
“A flash memory-based storage device may have an expected lifetime (e.g., as measured in an amount of actual elapsed time such as a number of years, months, and/or days) based on a number of guaranteed write cycles, or program cycles, and a rate or frequency at which the writes are performed” (col. 9, lines 59-64: memory lifetime (impact indicator) is based on number of write cycles and corresponding rate of frequency (see also col. 9, lines 41-53; col. 10, lines 24-38)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cummins in view of Kvernvik to define each corresponding reference endurance indicator as a number of write operations .

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cummins, in view of Kvernvik, and in further view of Hyde (US 8996951 B2), hereinafter ‘Hyde’.
Regarding claim 4. (Original)
Cummins in view of Kvernvik discloses all the features of claim 3 as described above.
Cummins does not disclose:
determining, based on the measured write operation size and the measured write operation rate, a proposed usage profile for the test application defining (i) a proposed write operation size greater than the measured write operation size, and (ii) a proposed write operation rate smaller than the measured write operation rate; and
presenting the proposed usage profile.  

	Hyde teaches:
“A memory device can be configured with control logic that is operable to mitigate wear and energy. For example, PCRAM, which is susceptible to wear and failure for high levels of writing to a PCRAM cell over a memory lifetime, can be managed using mitigation techniques of write reduction and leveling to improve PCRAM endurance ... In some embodiments and/or applications, the control logic can allocate instruction cache and data cache depending on the application and environment. In further arrangements, the control logic can also select physical locations of memory depending on application and operating environment … In another example embodiment, mitigation techniques including allocating memory based on application (which implies writing operation size) and reducing frequency of allocation (smaller operation rate), can be implemented to reduce memory wear).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cummins in view of Kvernvik, and in further view of Hyde to determine, based on the measured write operation size and the measured write operation rate, a proposed usage profile for the test application defining (i) a proposed write operation size greater than the measured write operation size, and (ii) a proposed write operation rate smaller than the measured write operation rate; and present the proposed usage profile, in order to mitigate wear, as discussed by Hyde (col. 13, line 41 – col. 14, line 14).

Regarding claim 13. (Original)
Cummins in view of Kvernvik discloses all the features of claim 12 as described above.
Cummins does not disclose:
the processor is further configured to:
determine, based on the measured write operation size and the measured write operation rate, a proposed usage profile for the test application defining (i) a proposed 
present the proposed usage profile.

	Hyde teaches:
“A memory device can be configured with control logic that is operable to mitigate wear and energy. For example, PCRAM, which is susceptible to wear and failure for high levels of writing to a PCRAM cell over a memory lifetime, can be managed using mitigation techniques of write reduction and leveling to improve PCRAM endurance ... In some embodiments and/or applications, the control logic can allocate instruction cache and data cache depending on the application and environment. In further arrangements, the control logic can also select physical locations of memory depending on application and operating environment … In another example embodiment, the memory device can include control logic operable to allocate memory according to wear such as by limiting the frequency of allocation for a particular memory block and by maintaining frequently changing metadata in DRAM that is separate from managed blocks of non-volatile memory” (col. 13, line 41 – col. 14, line 14: mitigation techniques including allocating memory based on application (which implies writing operation size) and reducing frequency of allocation (smaller operation rate), can be implemented to reduce memory wear).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Cummins in view of Kvernvik, and in further view of Hyde to configure the processor to: determine, based on the measured .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chambliss; David D. et al., US 20140365449 A1, INLINE LEARNING-BASED SELECTIVE DEDUPLICATION FOR PRIMARY STORAGE SYSTEMS
Reference discloses a write history, which includes the frequency of overwrites for a specified amount of data.
Guignard, Jean-Pierre et al., US 20050210161 A1, Computer device with mass storage peripheral (s) which is/are monitored during operation
Reference discloses an activity history of a removable storage medium including writing characteristics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINA M CORDERO/Primary Examiner, Art Unit 2857